 MIDWEST REGIONALJOINTBOARD,CLOTHINGWORKERS641MidwestRegionalJointBoard,AmalgamatedClothingWorkers of America,AFL-CIO, andLocal No. 485,Amalagamated Clothing Workersof America,AFL-CIO (CantonManufacturingCorporation)andCarol Riley. Case 38-CB-110May 21, 1968DECISION AND ORDERBy MEMBERSFANNING,JENKINS,AND ZAGORIAOn January 31, 1968, Trial Examiner William J.Brown issued his Decision in the above-entitledproceeding, finding that the Respondents had en-gaged in certain unfair labor practices and recom-mending that they cease and desist therefrom andtake affirmative action,as setforth in the attachedTrial Examiner's Decision. Thereafter, the Respon-dents filed exceptions to the Trial Examiner's Deci-sion and a supporting brief, and the General Coun-sel filed a brief in support of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearings and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings,' conclusions, and recommenda-tions2 of the Trial Examiner, except as modifiedherein.The Trial Examiner finds thatBusiness Repre-sentativeCrumsought,by advising employees torefuse to give statements to a Board agent withoutan attorney present, to impede the free access ofemployees to the Board and thereby violated Sec-tion 8(b)(1)(A). We do not agree. In April 1967,employee Schinske filed unfair labor chargesagainst the Employer. In May 1967, employeeBybee also filed unfair labor charges against theEmployer.The Trial Examiner credits Bybee'stestimony that about the time she filed her chargeCrum came to her and told her that a Board agentwas downstairs and he would advise Bybee and anyother member of the Amalgamated Clothing Work-ers not to give any statement to the agent withouthaving legal counsel present. The Board agent wasthere to interview Bybee with respect to theSchinske charge. In our opinion, the evidence is in-sufficient to establish that by giving the advise inquestion Crum sought to impede the free access ofemployees to the Board. We therefore reverse theTrial Examiner as to this finding.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,as amended,theNational LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that the Respondent,Midwest RegionalJoint Board,Amalagamated Clothing Workers ofAmerica,AFL-CIO,and Local No.485, Amalga-mated Clothing Workersof America, AFL-CIO,their officers,agents,and representatives,shall takethe action set forth in the Trial Examiner'sRecom-mended Order.The complaint is dismissed with respect to all al-legations not sustained.'By affirming the Trial Examiner's recommendation that Respondentsbe found tohave engagedin coercive interrogation we do not hold thatunder certain circumstances,not presenthere, a collective-bargaining or-ganizationmay not make inquiries of unit employees regarding grievancesand theirutih7ation of the Board's processes As the Trial Examiner did, webase our finding of coercion on the fact that the interrogation occurredwithin the context of Crum's refusal to handle grievances because the em-ployees had availed themselves of the Board's processesThe Trial Examiner while failing to tmd that Respondents had engagedin certain unfairlabor practices alleged did not make a recommendation asto the dismissalof these allegations The order will dismiss the complaintwith respect to all allegationsnot sustainedTRIAL EXAMINER'S DECISIONWILLIAM J. BROWN,TrialExaminer:Thisproceeding under Section 10(b) of the NationalLabor Relations Act, as amended, hereinafterreferred to as the "Act," came on to be heard atPeoria, Illinois, on November 27, 1967.' The un-derlying charge of unfair labor practices was filedSeptember I 1 and duly served on the above-in-dicatedRespondents,hereinaftersometimesreferred to as the "Joint Board" and "Local 485."The complaint herein was issued October 1 1 by theOfficer-in-Charge of Subregion 38; it alleged thecommission of unfair labor practices defined inSection 8(b)(I)(A) of the Act, on the part of theRespondents acting through their agent, RaymondM. Crum. Respondents' duly filed answer deniedthe commission of the unfair labor practices al-leged. At the hearing the parties appeared and par-ticipated as noted above with full opportunity topresent evidence and argument on the issues. Sub-sequent to the close of the hearing a brief was'Dates hereinafterrelate to the year 1967 unless others ise noted171 NLRB No. 100 642DECISIONSOF NATIONALLABOR RELATIONS BOARDreceived from the General Counsel and has beenfully considered. On the basis of the entire recordherein and my observationof the witnesses, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe pleadings and evidence establish that CantonManufacturing Corporation, hereinafter referred toas the "Company," is a corporation engaged atCanton, Illinois, in the manufacture of clothing andwearing apparel. During the calendar year preced-ing issuance of the complaint herein, the Companymanufactured products valued in excess of $50,000which were shipped to Universal Overall Company,Chicago, Illinois,' and by the latter companyshipped to points outside the State of Illinois; dur-ing the same period the Company manufactured atand distributed from its Canton plant productsvalued in excess of $150,000 under contractbetweenUniversalOverallCompany and theUnited States Defense Supply Administration. Onthe basis of the foregoing I find that the Company isengaged in operations affecting commerce withinthe meaning of Section 2(6) and (7) of the Act andthat assertion of Board jurisdiction is warranted.H.THE RESPONDENTS AS LABOR ORGANIZATIONSThe pleadings and evidence establish and I findthat the Joint Board and Local 485 are labor or-ganizations within the purview of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESIn its manufacturing operations the Companyemploys about 100 persons of whom 78 are femalepiece-rate workers, 12 are female workers on anhourly rated basis, and 10 are hourly rated maleemployees. At all material times there has been ineffect a collective-bargaining agreement betweenthe Company on the one hand and the Joint Boardand Local 485 on the other. The agreement con-tains no-strike and no-lockout clauses and provi-sions for the handling of grievances and for arbitra-tion of unresolved disputes. The testimony, particu-larly that of Crum, and Ascher Eckerling, r_ sealsthat as the business representative of Local 485Crum consulted plant management, both at Cantonand in Chicago, on grievances unresolved throughefforts of Local 485 stewards, and that this activitycontinued until his replacement by one Vanderwahlsometime after October 2.The complaint alleges and the answer denies thatRespondent Local 485 and Joint Board engaged in'The evidence reveals that Universal Overall Company directly controlsthe Company and that the Company produces exclusively for UniversalunfairlaborpracticesdefinedinSection3)(b)(1 )(A) of the Act by the conduct of Crum:(1) InMay, interrogating employees as towhether they had talked to Board agents, warningemployees not to give interviews, statements, or af-fidavits to Board agents, and threatening employeeswithdischarge if they did not cease filinggrievances against the Company through the JointBoard and Local 485.(2) In June, August, and September, threateningnot to process grievances because employees con-tacted Board agents or filed charges under the Act,and by refusing, in August and September, toprocess grievances because employees contactedBoard agents or filed charges.Theda Bybee, a company employee with 9 years'service and the union steward since 1965, testifiedthat in late May or early June she filed an unfairlabor practice charge against the Company, andthat about the same time another employee, EmilSchinske, also filed a charge agsinst the Company.Soon thereafter, according to Bybee, Crum told herthat a Board agent was in the plant investigatingSchinske's charge and he advised her and otherunion members not to give statements to the Boardagent without having legal counsel present. Crum'stestimony regarding this talk is that he did no morethan advise Bybee that since Schinske was not aunion member he did not think his problems cameunder the jurisdiction of the Union.Helen Monette, a 15-year employee of the Com-pany and a union member, testified that sometimeinMay, Crum came to her at work and asked if shehad gone to the NLRB, why she had gone, and whoelse among employees had gone. Crum did notdeny questioning her in this manner.Dorothy Graham, an employee with 17 years'service, testified that late in May Crum came to herin the plant and she asked him if he had received acompany answer to her `grip sheet" complaintabout short wages. His reply, according to Graham,was to pull out a letter, which he said was from theBoard, with the statement that they wanted nomore to do with company employees.Icredit the testimony of Bybee, Monette, andGraham and find, in accordance with it, that Cruminterrogated employees as to whether they haddiscussed problems with the Board's office, whichother employees had discussed such problems withthe Board, and advised employees not to give state-mentsto Board agents without having an attorneypresent. By its advising employees to refuse to givestatementswithout an attorney present, the Union,through its agent, Crum, has sought to impede freeaccess of employees to the Board and thereby hasengaged in unfair labor practices defined in Section8(b)( I )(A) of the Act. With respect to Crum'squestioning of employees as to whether they orOverallCompany Universal Overall executives, Joseph and AscherEckerling, supervise the handling of labor relations at the Company MIDWEST REGIONAL JOINT BOARD,CLOTHINGWORKERSotheremployees had communicatedwith theBoard'soffice concerning problems in connectionwith their employment, it appears that thisquestioning was not directed to legitimate promo-tion of interests of the Unions or of employees butoccurred in connectionwith Crum'sconduct ofdiscouraging employee consultation with the Boardon matters involving their legitimate interests. Inthis context Crum's interrogation appears to beplainly coercive in nature and amounted to arestraint and coercion of employees within themeaning of Section8(b)(1)(A).With respect to the allegations of unfair laborpractices in threatening to refuse and refusing toprocess grievances in reprisal for employees' con-tacting Board agents or invoking Board processes,Gloria Goodwin,an employee and union member,testified that she had a claim of pay shortage some-time in March and that she had consulted Boardagents concerning it sometime in the middle ofMay. She testified that at a union meeting late inMay she inquired of Crum concerning this claimand wastold byhim that she had gone to the Boardand that they could take care of it.Crum'stestimony is to the effect that he told Canton em-ployees that it was unnecessary to go to the Boardbecause they should settle problems themselves. IcreditGoodwin's testimony and find that Crumrefused to process her claim because she had con-sulted the Board concerning it.CarolRiley, an employee with about 1 year's ser-vice, was laid off August 30 and on the same dayfiled a grievance with Bybee concerning her layoff,after consulting the Board'sRegional Office andreceiving advice that she should first try thegrievance procedure.The grievance procedure waspursued through consultation with Sidebottom, whorefused to alter his decision, and Bybee thenrequested Crum to pursue the grievance procedurethrough the next step,consultation with Chicagomamagement.According to Bybee, Crum refusedto go further with the grievance on the ground thatRiley had seen fit to go to the Board and the Boardcould handle it. Employee and union memberDownard corroborated this latter testimony ofBybee.Icredit this testimony of Bybee andDownard and find that Crum refused to process theRiley grievance further because Riley had con-sulted the Board offices concerning it.3By refusing to process grievances on behalf ofemployees Goodwin and Riley becausethey hadsought also to invoke the Board'sprocesses con-cerning their claims the Respondents have engagedinunfair labor practices defined in Section8(b)(1)(A) of the Act.Local 347, I.U.O.E.,AFL-CIO,164 NLRB No. 87.'The testimonyof AscherEckerling,which I credit, is to the effect that,although Crum frequentlydiscusscd othergrievanceswith him, he heardnothing fromCrumabout theRileygrievance643IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondents set forth in sec-tion III, above, and there found to constitute unfairlabor practices defined in the Act, occurring inconnection with the operations of the Employer asset forth in section I, above, have a close, intimate,and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead tolabor disputes burdening and obstructing such com-merce and the free flow thereof.V.THE REMEDYIn view of the findings herein to the effect thatthe Respondent labor organizations have engagedin unfair labor practices affecting commerce, it willbe recommended that they be required to ceaseand desist therefrom and take such affirmative ac-tion as appears necessary and appropriate to effec-tuate the policies of the Act.On the basis of the foregoing findings of fact andupon the entire record in this case, I make the fol-lowing:CONCLUSIONS OF LAW1.Canton Manufacturing Corporationis an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Respondents are labor organizations withinthe meaning of Section 2(5) of the Act.3.By interrogating employees of the Companyas to whether they had consulted Board agents inconnection with matters arising out of their em-ployment, by advising employees not to give state-mentsto Board agents without having an attorneypresent,and by refusing to process employeegrievances in reprisal for employees' having con-sulted the Board concerning the subject matter ofsuch grievances, Respondent Unions have engagedinunfair labor practices defined in Section8(b)(1)(A) of the Act.4.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDEROn the basis of the foregoing findings of fact andconclusions of law and upon the entire record inthiscase, it is recommended that Respondents,their officers,agents,and representatives, shall berequired to:353-177 0 - 72 - 42 644DECISIONS OF NATIONAL1.Cease and desist from:(a)Coercively interrogating employees of theCompany as to whether they and/or other em-ployees had consulted the Board concerning mat-ters affecting their employment.(b) Refusing to process grievances of employeesinreprisal for employees having consulted theBoard in connection with matters arising out oftheir employment with the Company.(c) In any like or related manner restraining orcoercing employees of the Company in the exerciseof their rights under Section 7 of the Act.2.Take the following affirmative action whichappears necessary and appropriate to effectuate thepolicies of the Act:(a) Post at its regular place of business and regu-larmeeting place copies of the attached noticemarked "Appendix."9 Copies of said notice, onforms provided by the Officer-in-Charge of theBoard's Subregion 38, after being duly signed byRespondents' official representative, shall be postedimmediately upon receipt thereof, and be main-tainedforaperiodof 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to members are customarilyposted. Reasonable steps shall be taken by Respon-dents to insure that said notices are not altered,defaced, or covered by other material.(b)Mail to the Officer-in-Charge for Subregion38 signed copies of the aforesaid notice for postingon the premises of the Company if it be willing soto post. Copies of said notice to be furnished by theOfficer-in-Charge shall after being duly signed byRespondents as stated above be forthwith returnedto said Officer-in-Charge for transmittal to theCompany.(c)Notify the Officer-in-Charge for Subregion38, in writing, within 20 days after the date ofreceipt of this Decision what steps have been takento comply with the terms hereof.' In the eventthat this Recommended Order is adopted by the Board, thewords "aDecision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcingan Order" shall be substituted for the words "a Decisionand Order."' In the eventthat this Recommended Order is adopted by the Board,this provision shall he modified to read "Notify said Regional Director, inwriting,within 10 days from the date of this Order, what steps Respondentshavetakento comply herewith "LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALLMEMBERS OF MIDWEST REGIONALJOINTBOARD,AMALGAMATEDCLOTHINGWORKERS OF AMERICA,AFL-CIO, AND LOCALNo. 485, AMALGAMATEDCLOTHING WORKERS OFAMERICA,AFL-CIO (CANTON MANUFACTURINGCORPORATION)Pursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board,and in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our members that:WE WILL NOT coercively question employeesof Canton Manufacturing Corporation as towhether they have consulted the NLRB Subre-gional Office concerning grievances.WE WILL NOT refuse to process employeegrievances in reprisal for employees havingconsulted the NLRB office about matters af-fecting their employment.WE WILL NOT in any similar manner restrainor coerce employees in the exercise of theirrights under the National Labor Relations Act,as amended.MIDWEST REGIONALJOINT BOARD,AMALGAMATED CLOTHINGWORKERS OF AMERICA,AFL-CIO, AND LOCALNo. 485, AMALGAMATEDCLOTHING WORKERS OFAMERICA, AFL-CIO(CANTONMANUFACTURINGCORPORATION)(Labor Organization)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Ifmembers have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, Fourth Floor, Citizens Building, 225 MainStreet, Peoria, Illinois 61602, Telephone 673-9061.